In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00269-CV
     ___________________________

   IN RE SHATARA WRIGHT, Relator




            Original Proceeding
       Trial Court No. 16-02115-211


   Before Gabriel, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: July 25, 2019




                                         2